Citation Nr: 1143374	
Decision Date: 11/28/11    Archive Date: 12/06/11

DOCKET NO.  08-23 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

1.  Whether new and material evidence has been received sufficient to reopen the appellant's claim for entitlement to service connection for the cause of the Veteran's death, and if so, whether service connection may be granted.  

2.  Entitlement to a service-connected burial allowance to include a plot or internment allowance.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The service member served in the Puerto Rican Army National Guard from January 21, 1973, to August [redacted], 1975.  He was on active duty for training from July 6, 1975, to August [redacted], 1975.  He passed away on August [redacted], 1975, while on active duty.  The appellant is the service member's widow.  

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from an August 2003 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in San Juan, the Commonwealth of Puerto Rico.  

The  issue of entitlement to an earlier effective date for the granting of service connection for the cause of the service member's death has been raised by the record and the issuance of this action, but it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The Board liberally construes that the appellant has filed a notice of disagreement with the denial of entitlement to a service-connected burial allowance to include a plot or internment allowance.  The notice of disagreement was submitted in July 2004.  The United States Court of Appeals for Veterans Claims has held that where the Board finds a notice of disagreement has been submitted from a matter that has not been addressed in a statement of the case, the issue should be remanded to the RO/AMC for appropriate action.  Manlincon v. West, 12 Vet. App. 238 (1999).  As of this date, and as noted below, the appellant has not been sent a statement of the case with respect to this issue, and the remand action below addresses this item.  

The issue of entitlement to a service-connected burial allowance to include a plot or internment allowance is addressed in the REMAND portion of the decision below and it is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In 1975, an unappealed RO decision denied the surviving spouse's claim for service connection for the cause of the Veteran's death 

2.  Evidence submitted since the RO's 1975 decision is not cumulative or redundant, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for the cause of the Veteran's death. 

3.  The Veteran was on active duty for training from July 6, 1975, to August [redacted], 1975.  

4.  The Veteran died while he was on active duty.  A Department of Defense Report of Casualty form positively shows that at the time of his death, the Veteran was "in a duty status" and was eligible for all pay and benefits accorded to military members who are on active duty.  


CONCLUSIONS OF LAW

1.  The 1975 RO's decision that denied entitlement to service connection for the cause of the service member's death is final.  38 U.S.C. § 4005(c) (1970); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1975); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).  

2.  New and material evidence has been submitted, and the claim of entitlement to service connection for the cause of the service member's death has been reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  Entitlement to service connection for the cause of the Veteran's death is warranted.  38 U.S.C.A. §§ 105, 1310(b)(2) 5121(West 2002 and Supp. 2010); 38 C.F.R. §§ 3.301, 3.312 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant and the RO must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

I.  Background

The appellant's husband was a member of the Puerto Rico Army National Guard who reported for active duty for training on July 6, 1975.  Eight days later, the service member became ill and reported to sick call complaining of severe pain in his left flank.  He was given prescription medications and then transferred to the San Juan VA Hospital, where he was diagnosed with renal colic.  

Two days later, on July 16, 1975, the service member underwent a left uretherolitholomy.  On July 22, 1975, while still receiving care at the San Juan VA Hospital, he complained of headaches, dizziness, weakness, and he was disoriented and lethargic.  Further testing was accomplished and it was discovered that the appellant had a lesion in the third ventricule (brain).  A craniotomy was performed on August 6, 1975, and a tumor was discovered (and removed).  Post-operatively the service member developed severe poliuria, lupo(sic), and dehydration.  Further testing was performed and he was diagnosed with diabetic insipidus.  On or about August 8th, after receiving a blood transfusion, the service member developed severe tonic clonic crisis and the liver showed signs of stress.  After undergoing a tracheotomy, the service member continued to decompensate and nonrespond to treatment.  He finally developed tonic-clonic cohesions and cardiac respiratory arrest.  He passed away on August [redacted], 1975.  

A member of VA medical facility then conducted an autopsy on the service member.  The examiner found that the service member:

	. . . died from cardiorespiratory complications a few days following removal of a carniopharyngioma.  The cause of death is attributed to increased intracranial pressure secondary to cerebral edema and cardiopulmonary complications congestion and edema caused partially by and resulting in severe anoxia and generalized cellular damage.  The only other significant gross anatomical findings were those of moderate obesity, fatty liver and slight hydronephrosis of the left kidney.  

The service member was further diagnosed as suffering from severe pulmonary congestion and edema, severe cerebral edema, status post craniotomy for removal of carniopharyngioma, post tracheotomy, laryngotracheobronchitis, moderately severe fatty change of the liver, status post nephrolithotomy, slight hydronephrosis of the left kidney, mild aortic and coronary atherosclerosis, ventricular tumor, diabetes insipidus, and moderate obesity.  

Following his death, the Army National Guard concluded that when the service member was transferred to the VA facility, he came off of his active duty for training orders.  Hence, per the Puerto Rico Army National Guard, when the service member died, he was not on active duty.  

Following her husband's death, the appellant filed a claim for VA compensation benefits.  Per the reconstructed folder, it appears that the RO denied the appellant's request for dependency and indemnity compensation (DIC) benefits.  This occurred in 1975.  

Twenty three years later, the appellant sought to obtain additional information from the Adjutant General of Puerto Rico.  While the Adjutant General's Office responded to the appellant's inquiry, there is no indication that the Office followed through on any of the taskings that it volunteered to undertake.  Approximately four years later, in 2002, the appellant contacted the Board for Correction of Military Records (BCMR), of the Department of Army, and requested that a review of her husband's case be undertaken.  The BCMR reviewed the appellant's assertions and found that the service member's National Guard unit erred when it did not extend his active duty for training tour date to August [redacted], 1975.  The BCMR further found that since the service member was on active duty, he was entitled to basic pay and allowances for the extended time period.  Finally, the BCMR concluded that a line of duty determination should have been conducted by the service member's unit.  (Such a determination has never been accomplished.)

The recommendations of the BCMR were forwarded to the appropriate authority, and the appellant received the service member's unpaid basic pay and allowances.  Also, a new DD Form 1300, Report of Casualty, was issued.  On that form, the service member's duty status was changed from "not in a duty status" to "in a duty status."  

Following the change in the service member's status at the time of his death, the appellant resubmitted a claim for DIC benefits.  The RO denied the appellant's claim for benefits.  In denying the benefits, the RO relied upon a purported medical opinion of an unknown doctor who wrote that the service member's brain tumor began prior to his active duty for training service period and that the tumor was not aggravated by his military service.  The purported doctor also stated that the post-operative complications of the craniotomy led to the death of the service member.  The Board would point out that the opinion was hand written on lined paper, without a letterhead, and without any additional documents that would confirm that the writer was an actual physician licensed to practice medicine.  The RO then provided a copy of the August 2003 rating action to the appellant for review.

Subsequent to her review, the appellant submitted a notice of disagreement with the RO's action.  A statement of the case (SOC) was then issued to the appellant in February 2005.  Per the claims folder, it appears that a VA Form 9, Appeal to Board of Veterans' Appeals, was submitted by the appellant on or about March 18, 2005.  However, only a copy of the original is of record.  It further appears, upon reviewing the claims folder, that the VA Form 9 was misfiled or not originally included in the claims folder.  Hence, when the appellant, through her accredited representative, contacted the RO again in March 2006, the representative requested that the appellant's claim be reopened.  The RO responded and since that time, the claim as been treated as a claim involving new and material evidence.  It is further noted that based on whether the appellant had submitted new and material evidence sufficient to reopen her previously denied claim, the RO found that she had not submitted evidence sufficient to reopen her claim.  As such, her claim was denied.  Again the appellant was informed of this action and she has appealed to the Board for review.  

The Board first addresses the uncertainty surrounding the submission of the VA Form 9 in March 2005.  A physical review of the claims folder strongly suggests that the claims folder has been rebuilt at least once at some point in time.  The review further indicates that when the appellant originally applied for VA compensation benefits after her husband died in 1975, a claims folder was prepared and documents pertaining to the service member and the appellant were included in that claims folder.  Yet, none of that record remains and there is no indication that the RO ever attempted to reconstruct that folder or obtain the retired record from the appropriate storage facility.  

Additionally, when the appellant's accredited representative sought to reopen the appellant's claim for benefits, a duty to assist and notify letter was sent to the appellant.  This occurred in March 2006.  However, a close reading of that letter suggests that action may have occurred with respect to the appellant's claim that she was unaware thereof.  That is, in the letter, the RO indicated that the appellant's claim had been previously before the Board and that a decision by the Board had been issued on February 1, 2005.  However, the SOC stemming from the appellant's notice of disagreement of July 2004 was issued on that date.  The claim could not have been reviewed by the Board if an SOC had not been issued to the appellant.  It is further noted that the notice information provided to the appellant with respect to DIC is not in accordance with Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

Most importantly, the VA Form 9, dated in 2005, is stamped "DUPLICATE" indicating that an original VA Form 9, while not of record, had been previously provided to the RO.  Hence, based on the fact that the claims folder has been rebuilt, suggesting that documents originally submitted were lost or destroyed or misfiled, along with the evidence suggesting that the RO did not fully know whether the claim had ever been forwarded to the Board for review in 2005, also suggesting that documents were lost or destroyed or misfiled, the Board finds that the claim is one involving new and material evidence but that the rating action on appeal is the action that was issued in August 2003.  

II.  New and Material Evidence

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is reopening the claim for service connection for the cause of the Veteran's death.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed. 

As will be detailed below, the appellant's claim involving entitlement to service connection for the cause of her husband's death has been the subject of an adverse prior final decision.  As a result, service connection may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996). 

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996). 

For claims to reopen filed on or after August 29, 2001, such as this one, evidence is considered "new" if it was not previously submitted to agency decision makers.  Duty to Assist, 66 Fed. Reg. 45,620 (Aug. 29, 2001) (Applicability Dates); 38 C.F.R. § 3.156(a) (2011).  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The Court has clarified that, with respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the specified bases for the final disallowance that must be considered, in determining whether the newly submitted evidence is probative.  Id.  Such evidence must tend to prove the merits of the claim as to each essential element that was a specified basis for that last final disallowance of the claim.  Id. 

From the decision of the BCMR, an entity of the Department of the Army and the Department of Defense, the RO originally denied the appellant's claim for DIC benefits in 1975.  It appears that the basis for the denial was the then misclassification of the Veteran's service as inactive duty service.  The appellant was notified of that decision but she did not file a notice of disagreement within one year; hence, it became final.  38 U.S.C. § 4005(c) (1970); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1975); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).  It does not appear that new and material presented within one year of that determination pursuant to 38 C.F.R. § 3.156(b).

Since that time, the appellant has submitted a corrected DD Form 1300 (Report of Casualty), various pieces of correspondence from the appellant to the Department of Defense, a copy of the actions by the BCMR, and other documents.  The additional evidence is new as it was not of record at the time of the 1975 decision.  These pieces of evidence are not cumulative in that it possibly substantiates a previously unestablished fact - that the service member died while he was on active duty.  Hence, it is the conclusion of the Board that this evidence is material because it does relate to a previously unestablished fact necessary to substantiate the claim.  Thus, in accordance with Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009) and Rodgers v. Shinseki, 2009 WL 3236281 (Vet. App.), along with Shade v. Shinseki, 24 Vet. App. 110 (2010), the Board concludes that the appellant has submitted evidence that is new and material, and the issue involving entitlement to service connection for the cause of the service member's death is reopened.  

III.  Cause of Death and DIC Benefits

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

The Board finds that the Agency of Original Jurisdiction (AOJ) has satisfied the duties to notify and assist, as required by the VCAA. To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the appellant in proceeding with the issue on appeal given the favorable nature of the Board's decision on this issue involving cause of death.  

The appellant has claimed that she is entitled to VA DIC benefits because her husband, the Veteran, died while he was on active duty.  She is not asking for benefits after the Veteran left service; she is asking for VA benefits because he died on active duty.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Where a veteran's death occurs while on active duty, the death is presumed to have occurred in the line of duty.  38 U.S.C.A. § 105 (West 2002).  Direct service connection, however, may be granted only when a disability or cause of death was incurred or aggravated in line of duty, and not the result of the veteran's own willful misconduct or, for claims filed after October 31, 1990, the result of his abuse of alcohol or drugs.  38 C.F.R. § 3.301 (2011).  In short, the line of duty presumption is rebuttable where the "preponderance of the evidence" indicates the veteran's death was due to his own willful misconduct.  Thomas v. Nicholson, 423 F.3d 1279 (Fed. Cir. 2005).  In fact, the Federal Circuit has held that a finding of willful misconduct precludes a finding of service connection for the purposes of DIC entitlement under 38 U.S.C.A. § 1310.  See Myore v. Nicholson, 489 F.3d 1207, 1212 (2007). 

"Willful misconduct" means an act involving conscious wrongdoing or known prohibited action.   (1) It involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.   (2) Mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  (3) Willful misconduct will not be determinative unless it is the proximate cause of injury, disease or death.  38 C.F.R. § 3.1(n) (2011).  

In this instance, there is no evidence, either medical or circumstantial, suggesting that the service member's venture to the San Juan VA Hospital was the result of willful misconduct.  The service member was transferred to the hospital by his military unit because of a medical condition.  He died in that same hospital, while on active duty, following two medically-directed surgeries.  The surgeries were not the result of willful misconduct; they were the result of medical analyses of the symptoms presented by the Veteran and the test results obtained during his admission at the hospital.  Upon a review of the evidence, there is no indication that the Veteran's untimely and unfortunate death following the second surgery was due to his own willful misconduct.  

Here, the Department of the Army, through the issuance of the correction of the record via the BCMR, has acknowledged that the Veteran was on active duty for over thirty days.  The hospitalization records clearly show that the Veteran died while he was on active duty.  Regardless of the underlying medical reason for his death, the Veteran still died while he was on active duty.  Per 38 U.S.C.A. § 1310(b)(2) (West 2002), dependency and indemnity compensation will be paid to the surviving spouse of a veteran who dies after December 31, 1956, if that veteran dies while on active military service.  As such, the appellant's claim for entitlement to service connection for the cause of her husband's death is granted.  


ORDER

New and material evidence has been received to reopen the claim for entitlement to service connection for the cause of Veteran's death; to this extent, this portion of the appeal is granted.

Entitlement to service connection for the cause of Veteran's death is granted.  


REMAND

As noted in the Introduction, the appellant has expressed disagreement with the RO's denial of a service-connected burial allowance to include a plot or internment allowance burial benefits.  As a timely notice of disagreement has been filed, the Board's jurisdiction has been triggered and this issue must be REMANDED so that a statement of the case on the underlying claim that adequately notifies the appellant of the action necessary to perfect an appeal may be provided.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

As an aside, the Board also notes that the appellant has stated that even though the Department of Defense, through the action of the BCMR, changed her husband's military active duty status from inactive duty for training to active duty for training, and has awarded her pay and allowance benefits, there is no indication that any other possible survivor's benefits that may forthcoming from the Department of the Army and/or the Puerto Rico Army National Guard have been awarded to the appellant.  It may be, depending upon the current Department of Defense and Department of the Army regulations, that the appellant may be entitled to a military widow's identification card, TRICARE benefits, Serviceman's Group Life Insurance (SGLI) benefits, and any other benefits that may be awarded to an individual whose spouse dies while on active duty.  As such, the appellant is strongly encouraged to contact the Legal Office at US Army Fort Buchanan and seek the assistance of a casualty assistance officer who should be able to assist her in discovering what benefits may be due to her.  It is further noted that it is the appellant's responsibility to seek such assistance and that Department of Defense benefits do not fall within the purview of the VA.  

Therefore, the case is REMANDED to the AMC for the following development: 

1.  The AMC should obtain from the appellant permission to release a copy of this Decision/Remand so that this document may be forwarded to the BCMR for inclusion in her records at BCMR.  The address for the Board for Corrections of Military Records is 1941 Jefferson Davis Highway, 2nd Floor, Arlington, Virginia 22202-4508, and the docket or file number is AR2001059913.  

Also, with the appellant's permission, a copy of this Decision/Remand should be sent to Chief, Army National Guard Bureau, ATTN:  NGBARH-E, 1411 Jefferson Davis Highway, Suite 3900, Arlington, Virginia 22202-3231, and The Adjutant General, Puerto Rico, ATTN:  MPMO, 218 Brooke Street, Fort Buchanan, Puerto Rico 00934.  Included with a copy of this Decision/Remand should be a request that the organization contact the appellant so that she may be informed of any Department of Defense benefits that she may be eligible for but has not yet received.  A copy of the request should be included in the claims folder.  

2.  The AMC should then issue a statement of the case as to the issue of entitlement to a service-connected burial allowance to include a plot or internment allowance burial benefits.  The appellant should be apprised of her right to submit a substantive appeal and to have her claim reviewed by the Board.  The AMC should allow the appellant and her accredited representative the requisite period of time for a response.  If the appellant properly perfects her appeal with respect to this issue, the claim should be returned to the Board for review.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


